AN indictment charged that the defendant did feloniously stal, take, and carry away, one watch of the value of five dollars, &c. Plea, not guilty. Verdict, “We find the defendant guilty of petit larceny, and that he be imprisoned,” &c. Motion in arrest of judgment overruled, and judgment on the verdict. Held, that the use of the word stal instead of steal, was not a sufficient cause to arrest the judgment; but that the verdict did not authorise the judgment, as the defendant might have been guilty of petit larceny without being guilty of the in the indictment.